DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 1/25/2022 are as follows:
	Claims 1, 3, 6-8, and 10 are amended,
	Claims 2 and 5 are canceled,
	Claims 1, 3, 4, and 6-10 are currently pending. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taras (U.S. Patent Publication No. 2016/0054075, previously cited).

Regarding Claim 1, Taras discloses a tube assembly for a heat exchanger or heat management apparatus (fig 9), the tube assembly comprising: 
a first-row tube (106) comprising an inner fin type tube (fig 9); 
a second-row tube (206) comprising an inner fin type tube (fig 9);
 a central connection portion (40) that connects the first-row tube to the second-row tube; and 

wherein a cut portion (412, fig 3) is formed in the central portion between the end of the first-row tube and the end of the second-row tube inserted into the header,
wherein a length (see annotated fig 3 below) of the cut portion (412) is based on a thickness of a material of the header and a length at which the ends of the first-row tube and the second-row tube are inserted into the header and protrude therefrom (see ¶0027, as the thickness and length would determine how deep the tubes can be inserted). 

    PNG
    media_image1.png
    510
    672
    media_image1.png
    Greyscale


Regarding Claim 3, the limitation of “wherein the central connection portion is formed by bonding a spacer to each facing side of the first-row tube and the second-row tube” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 4, Taras further discloses wherein, when the first-row tube (106) and the second-row tube (206) are manufactured in an inner fin type, sides outside each of the first-row tube and the second-row tube are not to overlap surfaces inside each of the first-row tube and the second-row tube so as to be folded but are bent so as to be radially spread toward facing sides and thus the sides outside each of the first-row tube and the second-row tube are bonded so as to form the central connection portion (40, fig 7).

	Regarding Claim 7, Taras discloses a method of manufacturing a tube assembly for a heat exchanger or heat management apparatus (fig 9), the method comprising: 
manufacturing a first-row tube (106) and a second-row tube (206), each of which comprises an inner fin type tube (fig 9); 
manufacturing a header (102, 202, fig 1) having a first-row tube hole and a second-row tube hole, into which ends of the first-row tube and the second-row tube are respectively inserted (fig 1), are formed; 

forming a cut portion (412) in the central connection portion between the end of the first-row tube and the end of the second-row tube inserted into the header; and 
inserting the ends of the first-row tube and the second-row tube into the first-row tube hole and the second-row tube hole of the header (fig 1) to protrude therefrom (as they are inserted into the header to a certain depth ¶0027), respectively,
wherein a length (see annotated fig 3 below) of the cut portion (412) is based on a thickness of a material of the header and a length at which the ends of the first-row tube and the second-row tube are inserted into the header and protrude therefrom (see ¶0027, as the thickness and length would determine how deep the tubes can be inserted). 

    PNG
    media_image1.png
    510
    672
    media_image1.png
    Greyscale

Regarding Claim 8, Taras further discloses wherein the forming of the central connection portion (4) comprises bonding a spacer (4) to each facing side of the first-row tube (106) and the second-row tube (206).

Regarding Claim 9, Taras further discloses wherein, when the first-row tube (106) and the second-row tube (206) are manufactured, the forming of the central connection portion (40) comprises not overlapping sides outside each of the first-row tube and the second-row tube with surfaces inside each of the first-row tube and the second-row tube so as to be folded but bending the sides outside each of the first-row tube and the second-row tube so as to be radially spread toward facing sides and thus bonding the sides outside each of the first-row tube and the second-row tube to each other so as to form the central connection portion (fig 9).

Regarding Claim 10, Taras further discloses forming a part (427) configure to perform drainage of condensate in the central connection portion (as nothing blocking condensate from draining).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras as applied to claim 1 above, and further in view of De Vos et al. (U.S. Patent No. 10,215,496, “De Vos”, previously cited).

Regarding Claim 6, Taras discloses all previous claim limitations. However, Taras does not explicitly disclose wherein a bent portion is provided in the central connection portion so as to have a longitudinally continuous inclination structure so that drainage of condensate is performed along a surface of the bent portion. De Vos, however, teaches providing a bent portion in a central connection portion (14, fig 4) so as to have a longitudinally continuous inclination structure so that drainage of condensate is performed along a surface of the bent portion (as condensate is not inhibited from being drained).  De Vos teaches that the bends inhibit the material from breaking due to thermal stress (col 12, lines 59-64). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Taras to provide the bent portion of De Vos in order to prevent breakage of the central connection portion. 
Response to Arguments
7.	Applicant's arguments filed 1/25/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 8-9) that Taras discloses a first tube segment 106 and a second tube segment 206 are inserted into manifolds 102, 104, 202, and 204, but do not protrude from them as required by claim 1. The Examiner respectfully disagrees; Taras teaches the ends of the tube segments are inserted into manifolds at a depth defined by 
Applicant argues (page 9) that claim 1 recites that the “length of the cut portion is based on a thickness of a material of the header and a length at which the ends of the first-row tube and the second-row tube are inserted into the header and protrude therefrom”. In sharp contrast, Taras discloses that manifolds 102, 104, 202 and 204 are tubular in shape and the tube segments are inserted some distance into the tubular manifold, but do not protrude from the manifold. Since the tube segments are inserted into the tubular manifold, the thickness of a material of the manifold would have minimal impact on the length that the tube segments are inserted into the tubular manifold. In addition, the tube segments do not protrude from the tubular manifold. Thus, the length of “notch 412” does not depend on thickness of a material of the tubular manifold, a length at which the ends of the tube segments are inserted into the header, and a length that the tube segment protrudes from the tubular manifold, as recited in amended claim 1. The Examiner respectfully disagrees; because Taras teaches the length of the notch determines how deep the tubes are inserted into the manifolds and the thickness of the material of the manifolds would directly affect this depth, the length of the notch would have to be based of the thickness of the material of the manifold in order to meet the desired depth. 


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY E ARANT/Primary Examiner, Art Unit 3763